DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/485,739, filed on August 13th, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first memory part”, second memory part”, calculating part”, “operation control part” , “power converting part” and “power drop detecting part” in claims 1, 10, 11, 12 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figure 1, at least P. 0045-0050, 0053) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 4, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naito (US 20170212507 A1 and Naito hereinafter).
Regarding Claim 1
Naito teaches a robot control device configured to control a robot (see Fig. 1; cell controller 12; [0004], [0012], [0038] and [0041]), comprising:
a first memory part configured to store work data (see Fig. 1, state storing unit 20; [0041]-[0044]; Fig. 4, steps S11-S13; [0057]-[0058]);
a second memory part configured to store restoring data (see Fig. 1, recovery operation information storing unit 23; [0041] and [0045]-[0046]; Fig. 4, step S14; [0059]);
a calculating part configured to perform an operation instructing process configured to read the work data and generate an operating instruction to the robot (see Fig. 1, cell controller 12 and state storing unit 20; [0042] and [0057]), and a data evacuation process configured to determine whether the operation instructing process operates normally (see Fig. 1, breakdown information acquiring unit 21; [0043]; Fig. 4, step S12; [0058]), and when the calculating part determines that the operation instructing process does not operate normally, coincide the restoring data with the work data (see all of Figs. 2-3; Fig. 4, step S15; [0012], [0046]-[0047], [0060] and [0067]); and
an operation controlling part configured to control operation of the robot based on the operating instruction (see Fig. 1, cell controller 12; [0057]).
Regarding Claim 4
Naito teaches the robot control device of claim 1 (as discussed above in claim 1), 
wherein the data evacuation process inquires a computer operating system whether the operation instructing process operates normally to determine whether the operation instructing process operates normally (see [0043]-[0044] and [0058]).
Regarding Claim 9
Naito teaches the robot control device of claim 1 (as discussed above in claim 1), 
wherein the operation instructing process further writes an operating state of the robot in the work data to store the operating state in the first memory part (see [0041]-[0044]; Fig. 4, step S11; [0057]).
Regarding Claim 13
Naito teaches the robot control device of claim 1 (as discussed above in claim 1), 
wherein the work data is stored in a storage area shared by the operation instructing process and the data evacuation process (see Fig. 1, state storing unit 20, cell controller 12 and breakdown information acquiring unit 21; [0042]-[0043] and [0057]-[0058]).
Regarding Claim 14
Naito teaches a robot system comprising a robot (see all of Fig, 1; [0004], [0012] and [0038]) and the robot control device of claim 1 (as discussed above in claim 1) configured to control the robot.
Regarding Claim 15
Naito teaches a method of controlling a robot by a robot control device (see Fig. 1; cell controller 12; [0004], [0012] and [0038]), the robot control device comprising:
a first memory part configured to store work data (see Fig. 1, state storing unit 20; [0041] and [0042]-[0044]; Fig. 4, steps S11-S13; [0057]-[0058]);
a second memory part configured to store restoring data (see Fig. 1, recovery operation information storing unit 23; [0041] and [0045]-[0046]; Fig. 4, step S14; [0059]);
a calculating part configured to perform an operation instructing process configured to read the work data and generate an operating instruction to the robot (see Fig. 1, cell controller 12 and state storing unit 20; [0042] and [0057]), and a data evacuation process configured to determine whether the operation instructing process operates normally (see Fig. 1, breakdown information acquiring unit 21; [0043]; Fig. 4, step s12; [0058]), and when the calculating part determines that the operation instructing process does not operate normally, coincide the restoring data with the work data (see all of Figs. 2-3; Fig. 4, step s15; [0012], [0046]-[0047], [0060] and [0067]); and
an operation controlling part configured to control operation of the robot based on the operating instruction (see Fig. 1, cell controller 12; [0057]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Naito as applied to claim 1 above, and further in view of Hasebe (JP 2014213400 A and Hasebe hereinafter).
Regarding Claim 2
Naito teaches the robot control device of claim 1 (as discussed above in claim 1), 
Naito further teaches wherein the operation instructing process includes a first normal operation signal outputting module configured to output a first normal operation signal when the process operates normally (see [0044] and [0058]).
Naito further teaches determining that the operating instructing process does not operate normally when an abnormal signal related to current value of the motor and/or to the position detector is detected (see [0044]). Naito; however, does not explicitly teach suspending the output of the normal operation signal when the process does not operate normally. That is, Naito is silent regarding suspend the output of the first normal operation signal when the process does not operate normally, and wherein the data evacuation process determines that the operation instructing process does not operate normally when the output of the first normal operation signal of the operation instructing process is suspended.
Hasebe teaches a robot apparatus configured to stop a robot when a process does not operator normally (see Page 2 on the attached reference titled JP_2014213400_A),
wherein the operation instructing process includes a first normal operation signal outputting module configured to output a first normal operation signal when the process operates normally (see Page 4, first paragraph "The WDT 71 checks whether the CPU of the control unit 30 is operating normally in order to monitor whether the software is operating normally... When the CPU is operating normally, the CPU resets before the WDT 71 times out..."), and suspend the output of the first normal operation signal when the process does not operate normally (see Page 4, first paragraph "...When the CPU is operating abnormally, the CPU cannot reset the WDT 71 before the time is up, so that the WDT 71 times up and sends a stop signal to the stop detection board 73."), and
wherein the data evacuation process determines that the operation instructing process does not operate normally when the output of the first normal operation signal of the operation instructing process is suspended (see Page 4, first paragraph "...When the CPU is operating abnormally, the CPU cannot reset the WDT 71 before the time is up, so that the WDT 71 times up and sends a stop signal to the stop detection board 73. As a result, the WDT 71 can check the operation of the CPU of the control unit 30 without using software. In this embodiment, the WDT 71 is applied as the abnormality detection circuit, but it is needless to say that the present invention is not limited to this.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasebe to Naito. It would have been obvious to take the robotic control device of Naito and further include operation instructions for suspending the output of the first normal operation signal to indicate an abnormal process, as taught by Hasebe. Hasebe teaches the technique of suspending the output of the first normal operation signal in order to check the operation of the CPU of the control unit without using software. Application of the known technique taught by Hasebe to the prior art control device taught by Naito would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot control device, wherein the operation instructing process includes a first normal operation signal outputting module configured to output a first normal operation signal when the process operates normally, and suspend the output of the first normal operation signal when the process does not operate normally, and wherein the data evacuation process determines that the operation instructing process does not operate normally when the output of the first normal operation signal of the operation instructing process is suspended. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claim 3
Naito (as modified by Hasebe) teaches the robot control device of claim 2 (as discussed above in claim 2), 
Naito is silent regarding wherein the first normal operation signal is a counter reset signal, the robot control device further comprising an operation instructing process watchdog timer configured to output a time-over signal when the first normal operation signal is not inputted within a given first cycle time, wherein the operation instructing process outputs the first normal operation signal to the operation instructing process watchdog timer at a second cycle time less than the first cycle time, and wherein the data evacuation process determines that the operation instructing process does not operate normally when the operation instructing process watchdog timer outputs the time-over signal.
Hasebe teaches wherein the first normal operation signal is a counter reset signal (see Page 4, first paragraph "...When the CPU is operating normally, the CPU resets before the WDT 71 times out..."),
the robot control device further comprising an operation instructing process watchdog timer configured to output a time-over signal when the first normal operation signal is not inputted within a given first cycle time (see "watchdog timer (WTD) 71"; Page 3, last paragraph - Page 4, first paragraph; The "stop signal" corresponds to the time-over signal; The "elapse of a predetermined time" corresponds to the first cycle time.),
wherein the operation instructing process outputs the first normal operation signal to the operation instructing process watchdog timer at a second cycle time less than the first cycle time (see Page 4, first paragraph "...When the CPU is operating normally, the CPU resets before the WDT 71 times out. When the CPU is operating abnormally, the CPU cannot reset the WDT 71 before the time is up..."), and
wherein the data evacuation process determines that the operation instructing process does not operate normally when the operation instructing process watchdog timer outputs the time-over signal (see Page 4, first paragraph "...When the CPU is operating abnormally, the CPU cannot reset the WDT 71 before the time is up, so that the WDT 71 times up and sends a stop signal to the stop detection board 73. As a result, the WDT 71 can check the operation of the CPU of the control unit 30 without using software. In this embodiment, the WDT 71 is applied as the abnormality detection circuit, but it is needless to say that the present invention is not limited to this.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Hasebe to Naito. It would have been obvious to take the robotic control device of Naito and further include a watchdog timer configured to output a time-over signal when the first normal operation signal is not inputted within a given watchdog cycle time, as taught by Hasebe. Hasebe teaches the use of a watchdog timer to check the operation of the CPU of the control unit without using software. Application of the known technique taught by Hasebe to the prior art control device taught by Naito would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. 
The predictable results include the robot control device, wherein the first normal operation signal is a counter reset signal, the robot control device further comprises an operation instructing process watchdog timer configured to output a time-over signal when the first normal operation signal is not inputted within a given first cycle time, wherein the operation instructing process outputs the first normal operation signal to the operation instructing process watchdog timer at a second cycle time less than the first cycle time, and wherein the data evacuation process determines that the operation instructing process does not operate normally when the operation instructing process watchdog timer outputs the time-over signal. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naito as applied to claim 1 above, and further in view of Muraoka et al. (JP H1145105 A and Muraoka hereinafter).
Regarding Claim 10
Naito teaches the robot control device of claim 1 (as discussed above in claim 1), 
Naito further teaches wherein the first memory part and second memory part are a volatile medium (see [0078 "Examples of the state storing unit 20, the recovery operation information storing unit 23, and the production performance information storing unit 28 include memory devices, such as RAMs (Random Access Memories)..."]) or a nonvolatile medium (see [0078 "...Alternatively, examples of the state storing unit 20, the recovery operation information storing unit 23, and the production performance information storing unit 28 include stationary disk devices, such as hard disks, or portable storage devices, such as flexible disks, optical disks, etc."]). Naito; however, does not explicitly teach the first memory part being a volatile medium when the second memory part is a nonvolatile medium. That is, Naito is silent regarding wherein the first memory part is a volatile medium, and the second memory part is a nonvolatile medium.
Muraoka teaches a data backup system for drop in power supply to CNC devices (see [0001]-[0004] on the attached reference titled JP_H1145105_A) wherein the first memory part is a volatile medium, and the second memory part is a nonvolatile medium (see [0009]-[0015]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Muraoka to Naito. It would have been obvious to modify the robotic control device of Naito to include the first memory part as a volatile medium and the second memory part as a nonvolatile medium, as taught by Muraoka. Muraoka teaches storing work data in a volatile medium because it is frequently rewritten. Muraoka further teaches storing restoring data in a nonvolatile medium in order to backup the work data if it’s lost due to a drop in voltage of the power supply. Application of the known technique taught by Muraoka to the prior art control device taught by Naito would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the robot control device, wherein the first memory part is a volatile medium, and the second memory part is a nonvolatile medium. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naito (as modified by Muraoka) as applied to claim 10 above, and further in view of Kojima et al. (JP 2011083835 A and Kojima hereinafter).
Regarding Claim 11
Naito (as modified by Muraoka) teaches the robot control device of claim 10 (as discussed above in claim 10), comprising:
Naito further teaches a current drop detecting part configured to detect that the current becomes below a given current (see Fig. 2; [0044]), wherein when the current drop detecting part detects that the current becomes below the given current, at least one of the operation instructing process and the data evacuation process coincides the restoring data with the work data (see [0043]-[0047]).
Naito is silent regarding an electric power converting part configured to convert inputted electric power of the primary power source and supply the power to the operation controlling part and the calculating part. Further, although Naito teaches coinciding the restoring data with the work data when a reduction in current is detected, Naito does not explicitly teach doing so when a reduction in voltage is detected. That is, Naito is silent regarding a primary power source voltage drop detecting part configured to detect that the a voltage of the primary power source becomes below a given voltage, wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage.
Kojima teaches a robot control apparatus for storing data during a power failure (see Page 2 on the attached reference titled JP_2011083835_A), comprising an electric power converting part configured to convert inputted electric power of the primary power source and supply the power to the operation controlling part and the calculating part (see Page 2 "...a robot control apparatus according to the present invention includes an operation control unit including a first storage unit that converts an AC voltage into a DC voltage and causes the robot to perform a desired operation..." and Page 5 "The power converter 501 is supplied with an AC voltage from the AC voltage 7 when the breaker 6 including a switch is in an ON state (energized state). In addition, the power conversion unit 501 converts the supplied AC voltage into a DC voltage, and converts the converted DC voltage into each DC voltage used by the operation control unit 2 and the operation instruction unit 3. Further, the power conversion unit 501 outputs each converted DC voltage to the switch 504."); and
a primary power source voltage drop detecting part configured to detect that the a voltage of the primary power source becomes below a given voltage (see Page 2 "...the robot controller that is input to the power supply unit Detects AC voltage interruption, outputs the detected AC voltage interruption information to the operation instruction unit, and stops the operation of the robot based on a shutdown signal based on the AC voltage interruption information output by the operation instruction unit..." and Page 4 "The power interruption detection unit 206 detects the interruption of the AC voltage between the power supply unit 5 and the breaker 6. In addition, when detecting the interruption of the AC voltage, the power cutoff detection unit 206 generates a power cutoff signal and outputs the generated power cutoff signal to the communication unit 201."),
wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage at least one of the operation instructing process and the data evacuation backs up the work data (see Page 2 "...The information based on the operation of the robot is written and stored in the first storage unit or the second storage unit, and after the operation of the robot is stopped and stored in the storage unit..." and Page 2, last paragraph).
In addition, Muraoka also teaches a primary power source voltage drop detecting part configured to detect that the a voltage of the primary power source becomes below a given voltage (see [0016]-[0023]),
wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage, at least one of the operation instructing process and the data evacuation backs up the work data (see [0009] and  [0016]-[0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kojima to Naito. It would have been obvious to take the robotic control device of Naito and further include an electric power converting part configured to convert inputted electric power of the primary power source and supply the power to the operation controlling part and the calculating part, as taught by Kojima. Kojima teaches the use of a power converter to convert an AC voltage into a DC voltage to be utilized by the robot. 
Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kojima and Muraoka to Naito. It would have been obvious to take the robotic control device of Naito and further include a primary power source voltage drop detecting part to protect the data, as taught by Kojima and Muraoka. Kojima and Muraoka teach the voltage detecting part so that the robot can backup data in the event of a power cutoff.
Application of the known techniques taught by Kojima and Muraoka to the prior art control device taught by Naito would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. 
The predictable results include the robot control device, comprising an electric power converting part configured to convert inputted electric power of the primary power source and supply the power to the operation controlling part and the calculating part; and a primary power source voltage drop detecting part configured to detect that the a voltage of the primary power source becomes below a given voltage, wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage, at least one of the operation instructing process and the data evacuation process coincides the restoring data with the work data. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Regarding Claim 12
Naito (as modified by Kojima and Muraoka) teaches the robot control device of claim 11 (as discussed above in claim 11), 
Naito is silent regarding further comprising an emergency power source configured to supply electric power to the electric power converting part, wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage, the electric power converting part converts inputted electric power of the emergency power source, and supplies the power to the operation controlling part and the calculating part.
Kojima teaches further comprising an emergency power source configured to supply electric power to the electric power converting part (see Page 2 "...In a robot control apparatus connected to a power supply unit including an uninterruptible power supply unit that supplies a second storage unit that performs an operation instruction and an operation instruction unit including a power supply control signal generation unit..." and Page 5 "...The power supply unit 5 includes a power conversion unit 501, a UPS (uninterruptible power supply) 502..."),
wherein when the primary power source voltage drop detecting part detects that the voltage of the primary power source becomes below the given voltage, the electric power converting part converts inputted electric power of the emergency power source, and supplies the power to the operation controlling part and the calculating part (see Page 5 "The UPS 502 is an uninterruptible power supply, and an AC voltage is supplied from the AC voltage 7 to charge an internal charging unit. The UPS 502 detects the interruption of the AC voltage supplied to the power conversion unit 501, and supplies the AC voltage to the power conversion unit 501 when detecting the interruption of the AC voltage." and Page 6 "When the interruption of the AC voltage is detected (step S101; Yes), the UPS 502 continues to supply the voltage to the power conversion unit 501 (step S102). The power shutdown detection unit 206 generates a power shutdown signal and outputs the generated power shutdown signal to the communication unit 201.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Kojima to modified Naito. It would have been obvious to take the robotic control device of modified Naito and further include an emergency power source to supply power when the voltage of the primary power source becomes a below a given voltage, as taught by Kojima. Kojima teaches the use of an uninterruptible power supply to temporarily supply power in the event of an interruption in power, before shutting down the robot. 

Allowable Subject Matter
11.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664